In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-17-00271-CR


                         TIMOTHY DANFORTH, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                        On Appeal from the County Court at Law No. 2
                                  McLennan County, Texas
            Trial Court No. 2016-0698-CR2, Honorable T. Bradley Cates, Presiding

                                       June 3, 2019

                            MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


       Pending before the court is the motion of appellant Timothy Danforth to dismiss

his appeal. Appellant and his attorney have signed the motion. TEX. R. APP. P. 42.2(a).

As no decision of the court has been delivered to date, we grant the motion. Accordingly,

the appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.


                                                         James T. Campbell
                                                            Justice

Do not publish.